Citation Nr: 1220973	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  08-25 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than April 18, 2007, for the grant of service connection for irritable bowel syndrome (IBS).  

2.  Entitlement to an initial compensable rating for Raynaud's phenomenon.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from December 1982 to January 2005.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted entitlement to IBS, assigning a 10 percent disability rating, effective April 18, 2007, and granted entitlement to Raynaud's phenomenon, assigning a noncompensable rating, effective February 1, 2005.  A notice of disagreement was filed in November 2007 with regard to the effective date assigned to IBS and the rating assigned to Raynaud's phenomenon.  A statement of the case was issued in June 2008 and a substantive appeal was received in August 2008.

The Board notes that, in pertinent part, a June 2005 rating decision granted entitlement to service connection for lumbosacral spine degenerative joint and disc disease with history of left sciatica and scoliosis, assigning a 10 percent disability rating, and granted entitlement to service connection for post-operative residuals of left knee meniscal tear with traumatic degenerative joint disease, assigning a noncompensable rating, both effective February 1, 2005.  In May 2006, the Veteran filed a notice of disagreement with regard to the disability ratings assigned, and a statement of the case was issued in February 2007.  However, the Veteran did not file a substantive appeal, thus these issues are not in appellate status.


FINDINGS OF FACT

1.  The record includes no communication from the Veteran or his representative claiming entitlement to service connection for IBS, or any gastrointestinal disability; the RO, sua sponte, granted entitlement to service connection for IBS, effective April 18, 2007.

2.  Raynaud's phenomenon is manifested by characteristic attacks occurring one to three times a week, but with no subjective complaints or objective findings of digital ulcers.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than April 18, 2007, for the grant of service connection for irritable bowel syndrome have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2011).

2.  The criteria for a 10 percent disability rating, but no more, for Raynaud's phenomenon have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 4.104, Diagnostic Code 7117 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims' (Court) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In March 2005, a VCAA letter was issued to the Veteran with regard to his underlying service connection claim for Raynaud's phenomenon.  Such letter predated the April 2007 rating decision which granted service connection for Raynaud's phenomenon.  Since the Raynaud's appellate issue in this case (entitlement to assignment of a higher initial rating) is a downstream issue from that of service connection (for which the March 2005 VCAA letter was duly sent), another VCAA notice is not required.  VAOPGCPREC 8- 2003 (Dec. 22, 2003).  In any event, in May 2008 a VCAA letter was issued to the Veteran which notified him of what information and evidence is needed to substantiate his claims for an initial increased rating and earlier effective date, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and notice as to the types of evidence necessary to establish a disability rating and an effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As will be discussed in detail below, the Veteran did not file a claim of service connection for IBS, thus an initial VCAA letter was not sent to the Veteran regarding his underlying claim of service connection for IBS.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's service treatment records, VA outpatient treatment records, private treatment records, and lay statements of the Veteran.  There is otherwise no indication of relevant, outstanding records which would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran underwent VA examinations in April 2005 and April 2007 pertaining to his Raynaud's phenomenon.  The examination reports obtained are thorough and contain sufficient information to decide the issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.  

Earlier effective date

The Board notes that the assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of an evaluation and an award of pension, compensation or dependency and indemnity compensation based on an original claim or a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400. 

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  38 C.F.R. § 3.155.

In February 2005, the Veteran filed a claim for compensation for multiple disabilities; however, the Veteran did not claim entitlement to service connection for IBS or any gastrointestinal disability.  

In April 2005, the Veteran underwent a VA examination; however, a diagnosis of IBS is not reflected nor are any IBS symptoms reflected.

In a June 2005 rating decision, the RO addressed multiple disabilities, and deferred a decision on six disabilities.  In granting service connection for multiple disabilities, an effective date of February 1, 2005 was assigned, which corresponds to the day after the Veteran's separation from active service (January 31, 2005), since his claim was received within a year of separation from service.  

In May 2006, the Veteran filed a notice of disagreement with two issues addressed in the June 2005 rating decision.

VA outpatient treatment records associated with the claims folder dated May to June 2006 do not reflect a diagnosis of IBS or any gastrointestinal symptoms or disabilities.

On April 18, 2007, the Veteran underwent a VA examination.  The Veteran complained of experiencing symptoms of loose stools/diarrhea 4 to 5 days a week, 2 times a day since the 1990's.  

In an April 2007 rating decision, the RO, sua sponte, granted entitlement to service connection for IBS, assigning a 10 percent rating, effective April 18, 2007, which corresponds to the date of the VA examination report.

The Veteran asserts that the effective date should be February 1, 2005, which corresponds to the day following his separation from service (January 31, 2005).

While the Board acknowledges that the Veteran filed a formal claim for compensation in February 2005 for unrelated disabilities, he did not claim entitlement to service connection for IBS or any gastrointestinal disability.  Any treatment for IBS in service is irrelevant, as there must be some intent on the part of the Veteran to claim entitlement to service connection for a disability.  Although a claimant need not identify the benefit sought "with specificity," see Servello v. Derwinski, 3 Vet. App. 196, 199-200 (1992), some intent on the part of the veteran to seek benefits must be demonstrated.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998); see also Talbert v. Brown, 7 Vet. App. 352, 356-7 (1995) (noting that while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant).  In this case, a claim of service connection for IBS was never raised by the Veteran, and service connection was only established for IBS based on initiation by the RO in light of the IBS symptoms reflected in the April 2007 VA examination report.  Service connection for IBS was established based on the undiagnosed illness provisions.  See 38 C.F.R. § 3.317.  Thus, the Board concludes that there was no claim for compensation for IBS filed prior to April 18, 2007, and service connection was granted by the RO, sua sponte.  

Again, the effective date of April 18, 2007, was assigned as it constituted the date of the VA examination report and it constitutes the date entitlement arose, which is when symptoms of IBS were shown.  Per § 3.400(a)(2), the effective date corresponds to the date of receipt of claim, or date entitlement arose, whichever is later.  In this case, there was never any claim for compensation by the Veteran pertaining to IBS, thus the effective date corresponds to the date entitlement arose.  In reaching this decision, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not for application in this case because the preponderance of the evidence is against the assignment of an earlier effective date.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b). 

For the above reasoning, the Board concludes that an effective date earlier than April 18, 2007, for the grant of service connection for IBS is not warranted.

Initial increased rating

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Raynaud's Syndrome warrants a 10 percent rating when characteristic attacks occur one to three times per week; a 20 percent rating where there are characteristic attacks occurring four to six times per week; a 40 percent rating where there are characteristic attacks occurring at least daily; a 60 percent rating with two or more digital ulcers and a history of characteristic attacks; and, a 100 percent rating with two or more digital ulcers plus autoamputation of one or more digits and a history of characteristic attacks.  38 C.F.R. § 4.104, Diagnostic Code 7117. 

Characteristic attacks consist of sequential color changes of the digits of one or more extremities lasting minutes to hours, sometimes with pain and paresthesias, and precipitated by exposure to cold or by emotional upsets.  These ratings are for the disease as a whole, regardless of the number of extremities involved or whether the nose or ears are involved.  38 C.F.R. § 4.104, Diagnostic Code 7117, Note.

Service treatment records reflect that Raynaud's phenomenon of the fingers and toes was diagnosed in or about 1998.

An April 2005 VA examination report reflects the Veteran's report of Raynaud's phenomenon involving the fingers and toes with short response time, first noticed in 2000 when stationed in an area of extreme cold.  Examination of the skin showed no active skin disease.  There were no varicosities, nail abnormalities, or eczema.  The examiner stated that the Veteran does have a history of ongoing Raynaud's phenomenon with extreme cold sensitivity involving the hands and feet.  This has been a persistent problem ever since when weather turns cool or cold resulting in loss of sensation in the fingertips with prominent blanching.  On physical examination, there were no amputations.  The examiner diagnosed Raynaud's phenomenon involving the hands and feet.  The examiner stated that he has had no specific treatment.  Residuals manifest as blanching of fingers and toes with loss of sensation on exposure to cold temperature.  

VA and private treatment records do not reflect any treatment for Raynaud's phenomenon.

An April 2007 VA examination report reflects complaints of Raynaud's affecting his fingers and toes which manifested initially in the mid-1990's.  The Veteran reported a gradual onset of numbness, tingling, pain to toes and fingers with increase in intensity.  The Veteran reported that it occurs in flares 4 to 5 times per month, lasting up to 2 hours if he steps on a cold floor or is exposed for very brief periods of time to any decrease in temperature.  He states his fingers turn white, he experiences numbness, tingling and pain to areas.  An episode involves pain at its worse, then the skin becomes deep red.  He has tried warm baths but it feels like ice.  He limits all activities with flares.  The Raynaud's affects his digits of both upper and lower extremities.  The duration of attacks is over 60 minutes, and he incurs 1 to 3 attacks per week.  He experiences white, blue and red color changes, and experiences pain, paresthesias, and numbness.  The conditions that precipitate attacks are exposure to cold and temperature changes.  The examiner could not induce a flare thus the examination was negative.  The examiner commented that due to this disability he has decreased mobility, decreased manual dexterity, problems with lifting and carrying, and pain.  

As detailed, post-service VA examination reports have not shown objective findings related to the Veteran's Raynaud's phenomenon.  The Veteran was not experiencing any flare-ups at the time of either VA examination, and the Veteran has not sought any post-service treatment for his Raynaud's phenomenon.  The Veteran has reported, however, that he suffers 4-5 flares of Raynaud's syndrome every month, experiencing numbness, tingling and pain when exposed to cold and temperature changes.  He has stated that his fingers and toes turn white during these episodes.  Applying all reasonable doubt in favor of the Veteran, the Board finds that a 10 percent rating is warranted throughout the course of this appeal for characteristic attacks that occur one to three times a week.  38 C.F.R. § 4.104, Diagnostic Code 7117.  A rating in excess of 10 percent is not warranted as the subjective complaints and objective findings do not show characteristic attacks occurring four to six times per month nor evidence of digital ulcers.

The Board has also considered the application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds the severity of the Veteran's service-connected Raynaud's phenomenon is fully contemplated by the rating criteria.  There is nothing exceptional about the Veteran's service-connected disability.  The degree of disability exhibited is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board notes that the evidence of record reflects that the Veteran is employed in a full-time capacity and has been employed during the entire course of this appeal.  The Veteran has not specifically claimed entitlement to a total disability due to individual unemployability (TDIU) as a result of his service-connected disabilities.  See 38 C.F.R. § 4.16.  In the event that a claim of a TDIU was implicitly raised (see Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009)), review of the medical evidence does not reflect that the Veteran's service-connected disabilities preclude employment.  Thus, a clear preponderance of the evidence of record is against a finding that the Veteran is precluded from gainful employment due solely to his service-connected disabilities.  Thus, entitlement to a TDIU due to his service-connected disabilities is not warranted.

CONTINUED ON NEXT PAGE...


ORDER

Entitlement to an effective date earlier than April 18, 2007 for the grant of service connection for irritable bowel syndrome is denied.

Entitlement to a disability rating of 10 percent for Raynaud's phenomenon is allowed, subject to the regulations governing the award of monetary benefits.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


